DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Moto does not meet claims 7 and 13 because the reference does not expressly teach the claimed “maximum expansion temperature”, but this is not found persuasive. Moto [0039] teaches each and every ingredient to be used as disclosed in the specification [0016]. Thus, the materials claimed and the materials taught by Moto are substantially identical and their properties presumed to be inherent, see MPEP 2112.01. 
Alternatively, the selection of materials from the list given by Moto to meet the claimed “maximum expansion temperature” of each material is found obvious. Moto teaches selecting from this same list of polymers to achieve to same goal: improve control of the expansion [0039].

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Motoyanagai (US 2018/0257334 A1), hereinafter Moto.


Regarding claim 7, Ushigome meets the claimed a manufacturing method of manufacturing a molding sheet (forming the layer [0049]) for manufacturing a shaped object by expansion of at least a portion of a thermal expansion layer (thermally expansive layer 12, Fig. 1) arranged on one surface of a base, (base 11, Fig. 1) the manufacturing method comprising:
a step of forming the thermal expansion layer on the one surface of the base, (coating liquid is applied on the base 11 using a known coating device [0050]) wherein a first thermal expansion material and a second thermal expansion material are used in the step of forming the thermal expansion layer, an expansion initiation temperature of the first thermal expansion material is lower than an expansion initiation temperature of the second thermal expansion material, a maximum expansion temperature of the second thermal expansion material is higher than a maximum expansion temperature of the first thermal expansion material, and the expansion initiation temperature of the second thermal expansion material is lower than the maximum expansion temperature of the first thermal expansion material.
Examiner notes that Moto teaches MC1 may be a different material than MC2 [0040], and teaches the microcapsules are heated to the thermal expansion start temperature or above, [0039]. Moto teaches each and every ingredient to be used as disclosed in the specification. 

Moto teaches [0039]
 …thermally expandable microcapsules MC1 comprise propane, butane, or other low-boiling vaporizing substances sealed in a thermoplastic resin shell. The shell is formed by, for example, a thermoplastic resin selected from polystyrene, polyvinyl chloride, polyvinyliden chloride, polyvinyl acetate, polyacrylic acid ester, polyacrylonitrile, polybutadiene, or copolymers thereof.

The instant specification [0016] recites :
 The first thermal expansion material 32a and the second thermal expansion material 33a are thermally expandable microcapsules, for example.  The thermally expandable microcapsules are microcapsules that encapsulate a foaming agent including propane, butane, or another low boiling point substance in shells made from a thermoplastic resin.  The shells of the thermally expandable microcapsules are formed from a thermoplastic resin such as, for example, polystyrene, polyvinyl chloride, polyvinylidene chloride, polyvinyl acetate, polyacrylic acid ester, polyacrylonitrile, polybutadiene, and copolymers thereof.   

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Thus, the materials claimed and the materials taught by Moto are substantially identical and their properties presumed to be inherent, see MPEP 2112.01. 

Alternatively, the selection of materials from the list given by Moto to meet the claimed “expansion initiation temperature “ and “maximum expansion temperature” of each material is found obvious. Moto teaches selecting from this same list of polymers to achieve to same goal: improve control of the expansion [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention select materials from [0039] of Moto such that MC1 and MC2 are different materials [0040] to meet the claimed “expansion initiation temperature “ and “maximum expansion temperature” of each material, in order to improve control of the expansion, see [0039]. 



Regarding claim 10, Moto meets the claimed wherein a weight ratio of the second thermal expansion material to the first thermal expansion material is 0.2 to 4, inclusive. (Moto teaches the ratio of X2 to X1 is the same or less than 1, which means that the amount of MC1 and MC2 are equal if the ratio is 1, [0041]).


Regarding claim 11, Moto meets the claimed wherein the thermal expansion layer comprises a binder, and a ratio of a total of weight amounts of the first thermal expansion material and the second thermal expansion material to a weight amount of the binder is 9:1 to 1:1. (Moto teaches the ratio of X2 to X1 is the same or less than 1, which means that the amount of MC1 and MC2 are equal and the ratio of binder to (MC1 +MC2) is 2:1, [0041]).

Claim Rejections - 35 USC § 103

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyanagai (US 2018/0257334 A1), hereinafter Moto. 

Regarding claim 9, Moto does not explicitly teach wherein a maximum particle size of the second thermal expansion material is greater than a maximum particle size of the first thermal expansion material.
Moto teaches MC1 may be a different material than MC2 [0040]. Moto teaches average particle size of the thermally expandable microcapsules is approximately 5 to 50 μm, and depending on the characteristics of the microcapsules used, the microcapsules distend five or so times the pre-distended particle size, see [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention vary the particle size for MC1 and MC2 of moto to meet the claimed second thermal expansion material is greater than a maximum particle size of the first thermal expansion material, in order to improve control of the expansion where depending on the characteristics of the microcapsules used, the microcapsules distend five or so times the pre-distended particle size, see [0039]. 

Regarding claim 12, Moto does not explicitly teach, wherein the thermal expansion layer comprises a binder, and a weight ratio of the binder to the first thermal expansion material to the second thermal expansion material is 2:1:1. 
Moto teaches the ratio of MC2 to B2 is the same as MC1 to B1, [0041]. Moto teaches the ratio of X2 to X1 is the same or less than 1, which means that the amount of MC1 and MC2 are equal if the ratio is 1, [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention vary the amount of binder with each material to achieve the claimed 2:1:1 ratio in order to improve the expansion because it difficult for the second thermally expansive layer 13 to heighten while distending, see [0043]. 



Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushigome et al. (US 2018/0272578 A1) in view of Motoyanagai (US 2018/0257334 A1), hereinafter Moto. 


Regarding claim 13, Ushigome meets the claimed manufacturing method of manufacturing a shaped object using a molding sheet including a base (base 101, Fig. 2)  and a thermal expansion layer  (thermally expandable layer 102) arranged on one surface of the base,  and the manufacturing method comprises: 
laminating onto one surface of the molding sheet a thermal conversion layer (ink receiving layer 103 is a layer laminated, [0033]) for conversion of electromagnetic waves into heat, and (Examiner notes the claim is open to other steps given the phrase “comprises”. Thus the claim is met where the next step in Ushigome includes light-to-heat conversion layer 104 is printed [0100], before expansion device 50 irradiates the front surface [0100])
irradiating the thermal conversion layer with the electromagnetic waves to expand the thermal expansion layer. (expansion device 50 irradiates the front surface, thermally expandable sheet 100 generates heat by absorbing the emitted light. As a result, as illustrated in FIG. 11B, a portion of the thermally expandable sheet 100, on which the light-to-heat conversion layer 104 is printed, swells and expands [0100])
Ushigome does not teach wherein the thermal expansion layer comprises a first thermal expansion material and a second thermal expansion material, a maximum expansion temperature of the second thermal expansion material is higher than a maximum expansion temperature of the first thermal expansion material.
Moto teaches wherein the thermal expansion layer comprises a first thermal expansion material  (thermally expandable microcapsules MC1 [0039]) and a second thermal expansion material, (a thermally expandable microcapsules MC2 [0040]) wherein a first thermal expansion material and a second thermal expansion material are used in the step of forming the thermal expansion layer, an expansion initiation temperature of the first thermal expansion material is lower than an expansion initiation temperature of the second thermal expansion material, a maximum expansion temperature of the second thermal expansion material is higher than a maximum expansion temperature of the first thermal expansion material, and the expansion initiation temperature of the second thermal expansion material is lower than the maximum expansion temperature of the first thermal expansion material.
Examiner notes that Moto teaches MC1 may be a different material than MC2 [0040], and teaches the microcapsules are heated to the thermal expansion start temperature or above, [0039]. Moto teaches each and every ingredient to be used as disclosed in the specification. 

Moto teaches [0039]
 …thermally expandable microcapsules MC1 comprise propane, butane, or other low-boiling vaporizing substances sealed in a thermoplastic resin shell. The shell is formed by, for example, a thermoplastic resin selected from polystyrene, polyvinyl chloride, polyvinyliden chloride, polyvinyl acetate, polyacrylic acid ester, polyacrylonitrile, polybutadiene, or copolymers thereof.

The instant specification [0016] recites :
 The first thermal expansion material 32a and the second thermal expansion material 33a are thermally expandable microcapsules, for example.  The thermally expandable microcapsules are microcapsules that encapsulate a foaming agent including propane, butane, or another low boiling point substance in shells made from a thermoplastic resin.  The shells of the thermally expandable microcapsules are formed from a thermoplastic resin such as, for example, polystyrene, polyvinyl chloride, polyvinylidene chloride, polyvinyl acetate, polyacrylic acid ester, polyacrylonitrile, polybutadiene, and copolymers thereof.   

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Thus, the materials claimed and the materials taught by Moto are substantially identical and their properties presumed to be inherent, see MPEP 2112.01. 

Alternatively, the selection of materials from the list given by Moto to meet the claimed “expansion initiation temperature “ and “maximum expansion temperature” of each material is found obvious. Moto teaches selecting from this same list of polymers to achieve to same goal: improve control of the expansion [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention select materials from [0039] of Moto such that MC1 and MC2 are different materials [0040] to meet the claimed “expansion initiation temperature “ and “maximum expansion temperature” of each material, in order to improve control of the expansion, see [0039]. 



Regarding claim 15, Ushigome as modified by Moto does not explicitly teach wherein a maximum particle size of the second thermal expansion material is greater than a maximum particle size of the first thermal expansion material.
Moto teaches MC1 may be a different material than MC2 [0040]. Moto teaches average particle size of the thermally expandable microcapsules is approximately 5 to 50 μm, and depending on the characteristics of the microcapsules used, the microcapsules distend five or so times the pre-distended particle size, see [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention vary the particle size for MC1 and MC2 of moto to meet the claimed second thermal expansion material is greater than a maximum particle size of the first thermal expansion material, in order to improve control of the expansion where depending on the characteristics of the microcapsules used, the microcapsules distend five or so times the pre-distended particle size, see [0039]. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744